Citation Nr: 0912472	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-11 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had recognized guerilla service from January 1945 
to September 1945; he died in September 1971.  

This matter comes to the Board on appeal from a 
September 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  In that rating decision, the RO determined 
that new and material evidence had not been presented to 
reopen the claim of entitlement to service connection for the 
caused of the Veteran's death, which had been denied 
previously.  The appellant's disagreement with that decision 
led to this appeal.  

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Other matters

In the appellant's brief submitted to the Board in 
March 2009, the appellant's representative argues that 
dependency and indemnity compensation (DIC) should be awarded 
under the provisions of 38 U.S.C.A. § 1318 (West 2002) and 
presents arguments with respect to that issue.  The Board 
refers this issue to the RO for appropriate action.  



FINDINGS OF FACT

1.  In a decision dated in February 1973, the Board denied 
service connection for the cause of the Veteran's death, and 
in a reconsideration decision dated in September 1975, the 
Board determined its February 1973 decision did not involve 
obvious error of fact or law.  

2.  Evidence associated with the claims file subsequent to 
the February 1973 Board decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for the cause 
of the Veteran's death, is not cumulative or redundant of 
evidence previously of record, and is sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of 
the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this appeal given the favorable nature of 
the Board's decision regarding reopening the appellant's 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The appellant contends that service connection is warranted 
for the cause of the Veteran's death.  Review of the record 
shows that in a decision dated in February 1973 the Board 
denied service connection for the cause of the Veteran's 
death.  Further, in a reconsideration decision dated in 
September 1975, the Board determined its February 1973 
decision did not involve obvious error of fact or law.  The 
Board will, therefore, treat the February 1973 Board decision 
as final pursuant to the law and regulations then in effect.  
See 38 U.S.C. §§ 211(a), 4004 (1964); 38 C.F.R. § 19.104 
(1973, 1975).  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it causally shared in producing death; rather, it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  Service connection 
may be established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Generally, a claim that has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. 
§§ 7104(b) (West 2002); 38 C.F.R. §20.1100 (2008).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not  previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the February 1973 decision 
included hospital records dated in July and August 1945, 
which was during the Veteran's recognized guerilla service.  
The records show the Veteran was treated following a fall 
from a tree.  He reported that he landed on his buttocks and 
felt pain followed by urinary retention and inability to move 
his lower extremities.  X-rays reportedly showed fracture of 
the first lumbar vertebra, with slight compression and 
forward slip of the fragment.  In a neurological report it 
was noted that both lower limbs were at first paraplegic but 
after a few days, the Veteran recovered partial control over 
thigh and leg muscles, but foot muscles remained paretic.  It 
was noted that the Veteran was discharged in fair condition 
upon his request, but against the advice of the attending 
physician.  Also of record was a copy of a W.D. AGO Form No. 
38, Report of Physical Examination of Enlisted Personnel 
Prior to Discharge, Release from Active Duty or Retirement.  
It was dated in March 1946, and the examiner reported there 
were no musculoskeletal defects.  

Other evidence of record included affidavits from various 
individuals reporting their recollections of when and how the 
Veteran's low back was injured.  

Also of record was a December 1956 letter form Feliciano C. 
Mangubat, M.D., in which he certified that he had examined 
the Veteran and found he had a defective gait due to his 
previous fracture and dislocation of the lumbar vertebra.  
Dr. Mangubat sated that the Veteran was presently confined in 
the house and could hardly walk without the aid of a cane.  
He also said the Veteran was undernourished.  

Other evidence of record included the report of an April 1964 
VA examination.  At that time, X-rays of the lumbar showed 
compression fracture deformities of the bodies of T12, L1, 
and L2.  The radiologist noted that the body of L1 presented 
a relatively severe anterior wedge deformity.  Physical 
examination revealed the Veteran had bilateral foot drop and 
walked with a peculiar gain using a walking cane.  There was 
deformity of both lower extremities with severe atrophy of 
the muscles of both gluteal regions along with some atrophy 
of the muscles of both thighs and severe atrophy of both legs 
and feet.  The Veteran was unable to stand up without a cane.  
The diagnosis was paraparesis and foot drop and compression 
fractured deformity of bodies of T12, L1, and L2.  

At a VA neurological evaluation also in April 1964, the 
Veteran was noted to have weakness and muscle atrophy of both 
lower extremities, and his coordination was noted to be poor 
in the lower extremities because of the motor deficit.  The 
diagnosis after examination was cord compression, level of 
the cauda equine and the terminal portion of the cord, with 
residual paraparesis and foot drop, plus urinary 
incontinence.  

Other evidence included records of the Veteran's VA 
hospitalization in December 1964.  He was noted to have a 19-
year history of paralysis of both lower extremities.  X-rays 
showed an old fracture at T12.  Physical examination showed 
the leg muscles were atrophic and both feet were in foot 
drop.  Sensory function was diminished in both sides.  
Physiotherapy during hospitalization brought no improvement, 
and the Veteran was discharged with a diagnosis old fracture 
T12 and paresis, secondary to spinal cord injury.  The record 
also included affidavits from the Veteran and an affidavit 
from a friend of his concerning the Veteran's work history 
since service.  

In an August 1964 rating decision, the RO granted service 
connection for paraparesis and foot drop for each lower 
extremity and also granted service connection for compression 
fracture with deformity of T12, L1, and L2.  In a rating 
decision dated in February 1965, the RO granted a total 
rating based on individual unemployability due to service-
connected disabilities.  

Remaining evidence of record included three carbon copies a 
typewritten version of the Certificate of Death for the 
Veteran.  Each document has a raised seal.  All state the 
Veteran died in September 1971 and state that the certificate 
was signed by Dr. Nolito M. Pascual.  One certificate stated 
that the disease or condition directly leading to death was 
"Spinal cord damage (Fractured vertebral) resulting to 
paralysis & Atrophy of Lower extremities."  The other two 
said the disease or condition directly leading to death 
"Spinal cord damage (Fractured vertebral) resulting to 
paralysis & Atrophy of Liver extremities."  The reverse side 
of each document indicates the Veteran was embalmed; the 
portion for autopsy certification is blank.  

A June 1972 deposition of Dr. Pascual was also in the claims 
file.  The physician stated that he had first treated the 
Veteran in November 1969 and was his physician until his 
death.  He stated that the Veteran's complaints were 
paralysis of both lower extremities and body weakness.  The 
physician said the Veteran was pale and appeared very weak 
and he prescribed some medication that brought slight 
improvement.  He said that in the last two months of the 
Veteran's life he visited the Veteran at his home for he 
could no longer walk.  He said that in the last ten days 
before the Veteran died, he was called to the Veteran's home 
almost daily.  The deposition reads that he stated that his 
first and last diagnosis was spinal cord damage (fractured 
vertebral) resulting to paralysis of both lower extremities 
and atrophy of liver.  The physician stated that the cause of 
the Veteran's death was the same as the diagnosis.  He stated 
that he did not conduct an autopsy but that he had come to 
know of the autopsy findings, which he said confirmed his 
diagnosis as the cause of the Veteran's death.  The physician 
further stated that he has no record of his treatment of the 
Veteran because they were lost in a fire in his clinic in 
November 1971.  

In July 1972, a VA field examiner reported that he had 
contacted the funeral home where the Veteran's body was 
embalmed and he was told that an autopsy was not done as the 
Postmortem Certification was not completed on the reverse 
side of the death certificate.  

In an August 1972 deposition, a neighbor of the Veteran 
recalled that the Veteran had walked abnormally and one of 
his legs was very thin and receding.  She said he walked with 
a cane.  She said that in the month immediately before he 
died, she no longer saw him walking around and she said he 
must have grown weaker as time went on until his death.  She 
said she was not sure but that maybe his physical disability 
with some complications was the cause of his death.  

Another neighbor also gave a deposition in August 1972 and 
said that she recalled that in the afternoon before the 
Veteran died, she saw the Veteran and the appellant walking 
along the street.  She said she did not know of any ailment 
that the Veteran had except his physical disability that 
prevented him from walking normally.  She said she did not 
know the cause of his demise.  Also of record was a 
deposition of the appellant dated in August 1972 in which she 
reported her recollections of the Veteran's condition before 
his death and her actions at the time of his death.  
Depositions from the Veteran's father and a niece included 
their recollections of the Veteran's legs growing thinner and 
thinner and his difficulty walking.  The niece said the 
Veteran's condition immediately before he died was that he 
was very weak and had to be assisted by someone in one to get 
up from bed or walk slowly around the house.  

In its February 1973 decision, the Board found that the 
Veteran's service-connected disabilities included only 
musculoskeletal pathology and that the evidence demonstrated 
no relationship between any disability for which service 
connection had been awarded or any other incident of the 
Veteran's active service and the cause of his death.  

Evidence added to the record after the February 1973 Board 
decision includes a March 1974 affidavit from the Veteran's 
brother who stated that the evening before the Veteran's 
death he fell from the second step in his house and his back 
first touched the first step.  The Veteran's brother said he 
picked up the Veteran and put him in his bed.  The Brother 
said he then left for home.  He said that the next day, after 
he learned of the Veteran's death, he went to the funeral 
home and noticed that while the Veteran was being dressed, 
there was a swollen portion of the lower part of his back, 
which he believes was from the fall the previous evening.  

In a joint affidavit dated in May 1974, the appellant's 
sister and her cousin stated they were at the Veteran's home 
the evening before his death and saw the Veteran fall as he 
tried to walk up steps.  They said he was out of balance, he 
fell and his back first touched the step.  They said the 
Veteran was picked up by his brother and carried to bed.  
They said that during the night the appellant went to the 
Veteran because he was sighing with pain in his waist.  They 
said the appellant tried to massage the Veteran's arms, but 
he died a few minutes later.  They said it was their 
conclusion that the cause of the Veteran's death was due to 
the pain at the site of his old facture, which was re-
aggravated by his fall from the steps of his house.  

Other evidence added to the record includes a photocopy of a 
handwritten version of the Veteran's September 1971 death 
certificate signed by Nolito M. Pascual, M.D., and shows that 
he reported that the disease or condition directly leading to 
death was "Spinal cord damage (Fractured vertebrae) 
resulting to paralysis & atrophy of lower extremities."  

In a statement received in December 2001, Dr. Pascual 
certified that the Veteran was his patient during the last 
three years of his life (1969-1971).  Dr. Pascual said the 
damage to the spinal vertebra and spinal cord during World 
War II resulted to paralysis and atrophy of both lower 
extremities.  He said these same conditions mainly 
contributed to the Veteran's poor health during his last 
three years and ultimately respiratory arrest (death) due to 
pneumonia.  

In a statement dated in February 2004, Dr. Pascual certified 
that the Veteran was his patient during the last three years 
of his life, 1969-1971.  Dr. Pascual said the Veteran had a 
history of having fallen from a tree in service with damage 
to his spinal cord resulting to paralysis and atrophy of both 
lower extremities.  He said that as a result of this 
condition, the Veteran's health became progressively poor and 
sometime in June 1971, he met another accident, sliding while 
going to the toilet with an attendant.  Dr. Pascual said that 
this latest injury plus progressing atrophy and paralysis and 
poor health resulted in the Veteran being bedridden.  He said 
that after two months of being bedridden, the Veteran 
developed pneumonia and ultimately respiratory arrest and 
death.  He said that the death of the Veteran "was 
attributed to the paralysis and atrophy of lower extremities 
progressing poor health secondary accident (slide on the 
toilet) bedridden & pneumonia."  

Also added to the record was a September 2004 sworn statement 
from the appellant in which she said that she believes the 
Veteran's injuries in service caused his legs to shorten and 
his spinal column to weaken and break, resulting in his 
death.  She also said the injury and a subsequent injury when 
he slid on the floor aggravated the Veteran's original 
injury.  She said the Veteran continued to suffer pain 
arising from the accidents and that such injury and 
continuous pain hastened his death.  In addition, in an 
affidavit dated in September 2004, the widow of a man who was 
in the Veteran's guerilla unit stated that after his original 
injury, the Veteran was aggravated by another accident when 
he slid on the floor of his house.  She said Veteran's 
suffering from his injuries continued, resulting in the 
weakness of his body until his death in September 1971.  She 
said she honestly believes that the primary cause of the 
Veteran's paralysis, which aggravated his sickness and which 
finally caused his death, was the accident when he fell from 
a tree in service, seriously injuring his legs and spinal 
column.  

In a statement dated in September 2005, Efren C. Magbanua, 
M.D., certified that the Veteran was his patient from 1964-
1967.  Dr. Magbanua said the Veteran's ailment was paralysis 
and atrophy of both lower extremities, a condition caused by 
the damaged spinal vertebrae and spinal cord.  Dr. Magbanua 
said these conditions were irreversible and ultimately 
contributed to complicated diseases due to poor health.  

Upon the review of the evidence outlined above, the Board 
finds that much of the added evidence is new as it was not in 
existence at the time of the February 1973 Board decision and 
it is not cumulative of evidence previously of record.  It is 
noteworthy that the copy of the handwritten death certificate 
shows that the disease or condition directly leading to death 
was reported as spinal cord damage resulting in paralysis and 
atrophy of the lower extremities, and does not mention liver.  
Other new evidence includes the affidavits dated in 1974, 
which state the Veteran had a fall the evening before his 
death.  Also new are the September 2004 affidavits from the 
appellant and the widow of a comrade of the Veteran, both of 
which refer to a post-service accident, which they say 
aggravated his service injury.  Further, added evidence is 
also material as it provides evidence that bears on the 
question of the cause of the Veteran's death and whether a 
service-connected disability caused or contributed to the 
death.  In this regard, Dr. Pascual's statements are new and 
material as they refer, for the first time, to the Veteran 
having had respiratory arrest due to pneumonia, which the 
physician attributed the Veteran having been bedridden due a 
fall related to his service-connected disabilities and to his 
poor health due to his service-connected disabilities.  
Accepting this evidence as credible for purposes of 
reopening, the Board finds that the added evidence relates to 
an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for the cause of the 
Veteran's death, is not cumulative or redundant of evidence 
previously of record, and is sufficient to raise a reasonable 
possibility of substantiating the claim.  Because the 
evidence is both new and material, the claim may be, and is, 
reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
Veteran's death is reopened, and the appeal is allowed to 
that extent only.  


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for the cause of 
the Veteran's death.  Prior to adjudication of the claim on 
its merits, it is the judgment of the Board that further 
development is needed.  

As noted above, at his deposition in June 1972 Dr. Pascual 
stated that his medical records pertaining to the Veteran had 
been destroyed in a fire in his clinic in November 1971.  
Neither in his deposition nor on the death certificate did 
Dr. Pascual mention pneumonia as the immediate cause of the 
Veteran's death.  Action should be taken to attempt to 
contact the physician and request that he provide an 
explanation of the basis for his recent statements, 
particularly the February 2004 statement in which related 
that as a result of his service-connected paralysis and 
atrophy of the lower extremities had a fall in June 1971, 
became bedridden and, he implies, because of this after two 
months developed pneumonia and ultimately respiratory arrest 
and death.  

In addition, action should be taken to attempt to obtain 
treatment records from Efren C. Magbanua, M.D., who in 
September 2005 certified that the Veteran was his patient 
from 1964-1967.  

Then, arrangements should be made for a VA physician to 
review the record in its entirety and provide an opinion as 
to whether it is at least as likely as not that the Veteran's 
service-connected paraparesis of the right and left lower 
extremities with right and left foot drop, secondary to 
spinal cord injury due to fractured spine, caused or 
contributed to the Veteran's death.  

In addition to the foregoing, action should be taken to 
assure full compliance with VA notice requirements.  The 
Board observes that, in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), which was decided in July 2007, the United States 
Court of Appeals for Veterans Claims (Court) expanded the VA 
notice requirements for a DIC claim.  The Court held that 
when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether the Veteran was 
service connected for a disability during his or her lifetime 
and held that 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include (1) a statement of the conditions, if any, for 
which the Veteran was service connected at the time of his or 
her death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp, 21 
Vet. App. at 352-53.  

A review of the claims file shows that VA has not provided 
the appellant and her service representative with section 
5103(a) notice that meets the requirements outlined by the 
Court in Hupp. In a September 2003 letter to the appellant, 
the RO generally explained what the evidence must show to 
establish eligibility for DIC based on service connection for 
the cause of the Veteran's death.  The letter does not, 
however, include (1) a statement of the conditions for which 
the Veteran was service-connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected. Such notice must be 
provided to the appellant.  

The Board notes that additional notice is also required 
pursuant to the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  In the 
present appeal, the appellant has not been provided with 
notice of the type of evidence necessary to establish an 
effective date associated with the claim for service 
connection for the cause of the Veteran's death.  As this 
question is involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the appellant that an 
effective date for the award of benefits will be assigned if 
service connection for the cause of the Veteran's death is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the appellant with a letter 
that complies with the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 and the Court's decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The letter should include (1) a statement 
of the conditions for which the Veteran 
was service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the Veteran's 
previously service-connected conditions, 
and (3) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the conditions not 
yet service connected.  Provide the 
appellant with notice of what information 
and evidence she should provide and what 
evidence VA will obtain.  Include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  With appropriate authorization from 
the appellant, contact Nolito M. Pascual, 
M.D., Pascual Medical Clinic, 184 Real 
St., Zapote Bacoor, Cavite, and request 
that he provide any records he may have 
concerning the Veteran.  Request that Dr. 
Pascual provide an explanation of the 
basis for his recent statements 
pertaining to the Veteran, particularly 
the February 2004 statement in which he 
related that as a result of his service-
connected paralysis and atrophy of the 
lower extremities, the Veteran had a fall 
in June 1971, became bedridden and, he 
implies, because of this, after two 
months, developed pneumonia and 
ultimately respiratory arrest and death.  
All action to obtain the requested 
evidence and information should be 
documented in the claims file.  

3.  With appropriate authorization from 
the appellant, contact Efren C. Magbanua, 
M.D., 47 Saturn St. Perpetual Village 
VII, Mambog, Bacoor, Cavite, and request 
that he provide copies of all treatment 
records for the Veteran, including from 
1964-1967, the years he has reported that 
the Veteran was his patient.  All action 
to obtain the requested evidence should 
be documented in the claims file.  

4.  Then, arrange for review of the 
claims file by a VA physician.  After 
review of the entire record, the 
physician is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that the Veteran's service-
connected paraparesis of the right and 
left lower extremities with right and 
left foot drop, secondary to spinal cord 
injury due to fractured spine, caused or 
contributed substantially or materially 
to the Veteran's death.  The physician is 
requested to provide an explanation of 
the rationale for any opinion.  

5.  Then, after completion of any other 
development indicated by the state of the 
record, adjudicate on a de novo basis, 
the merits of the claim of entitlement to 
service connection for the Veteran's 
death.  If the claim is denied, issue an 
appropriate supplemental statement of the 
case and provide the appellant and her 
representative an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


